SEPARATE OPINION. *
Barclay, J.
While agreeing to the result announced in the opinion of the court and with much of the reasoning of my learned colleague by which it is reached, yet my concurrence is not given to such prior rulihgs cited as make a distinction with respect to presumptions of jurisdiction, between different classes of cases originally cognizable in the circuit courts of the state. It seems to me that the entire jurisdiction of those courts rests on positive law, constitutional and statutory. Even the common law would be no part of our jurisprudence but for a statute making it so. Hence it appears to me that no distinction should be made, regarding the presumptions attaching to the judicial acts of such courts, between so-called special statutory proceedings and proceedings authorized by more general law.